Citation Nr: 1008896	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  08-29 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses associated with non-VA hospital treatment 
provided from August 10, 2007, through August 29, 2007.


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to April 
1984.  He died in August 2007.

The appellant in this case is the medical provider that 
provided the Veteran with medical services in question.  A 
claimant for payment or reimbursement under 38 U.S.C.A. § 
1725 must be the entity that furnished the treatment, the 
Veteran who paid for the treatment, or the person or 
organization that paid for such treatment on behalf of the 
Veteran.  38 C.F.R. § 17.1004(a) (2009).  Thus, the 
appellant/medical group has standing in this case.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a determination by the 
Department of Veterans Affairs Medical Center (VAMC) in Bay 
Pines, which authorized reimbursement for hospital services 
provided by Bayfront Medical Center from August 8, 2007, 
through August 9, 2007, and denied reimbursement of such 
medical expenses from August 10, 2007, through August 29, 
2007.


FINDINGS OF FACT

1.  The Veteran did not have any adjudicated service-
connected disabilities during his lifetime.  

2.  The Veteran presented to the emergency room at Bayfront 
Medical Center, on August 8, 2007, with a chief complaint of 
shortness of breath; he was discharged on August 29, 2007. 

3.  VA approved payment for the medical care received at 
Bayfront Medical Center from August 8, 2007, through August 
9, 2007, but VA did not approve payment for the medical care 
received at Bayfront Medical Center for the period from 
August 10, 2007, through August 29, 2007.

4.  The Veteran's treatment from August 10, 2007, through 
August 29, 2007, was not emergent, and VA facilities were 
feasibly available.
CONCLUSIONS OF LAW

The criteria for payment or reimbursement of unauthorized, 
non-VA medical expenses incurred from August 10, 2007, 
through August 29, 2007, pursuant to the Veterans Millennium 
Health Care and Benefits Act, are not met.  38 U.S.C.A. §1725 
(West 2002); 38 C.F.R. §§ 17.120, 17.121, 17.1000- 17.1002 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria - Medical Reimbursement

The Board is satisfied that all relevant facts regarding the 
issue decided below have been properly developed and no 
further assistance to the appellant is required in order to 
comply with the duty to notify or assist.  The Veterans 
Claims Assistance Act of 2000 (VCAA), Pub.L. No. 106-475, 114 
Stat. 2096 (2000) introduced several fundamental changes into 
the VA adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 
3.159.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded. However, the United States Court of 
Appeals for Veterans Claims (Court) ruled in Barger v. 
Principi, 16 Vet. App. 132, 138 (2002), that the provisions 
of the VCAA are not applicable to statutes and regulations, 
which concern special provisions relating to VA benefits, and 
those statutes and regulations contain their own notice 
provisions.  As this case concerns a legal determination of 
whether the Veteran is entitled to reimbursement for medical 
expenses under 38 U.S.C.A. §1725, the provisions of the VCAA 
are not applicable.  The provisions of Chapter 17 of the 38 
U.S.C. and 38 C.F.R contain their own notice requirements.  
Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication 
of claims for reimbursement of unauthorized medical expenses.  
According to 38 C.F.R. § 17.124, the appellant has the duty 
to submit documentary evidence establishing the amount paid 
or owed, an  explanation of the circumstances necessitating 
the non-VA medical treatment, and "other evidence or 
statements that are  deemed necessary and requested for 
adjudication of the  claim."  When a claim for reimbursement 
of unauthorized medical expenses is disallowed, VA is 
required to notify the claimant of its reasons and bases for 
denial, his or her appellate rights, and to furnish all other 
notifications or statements required by Part 19 of Chapter 
38.  38 C.F.R. § 17.132.

At any rate, the appellant was provided with the notice 
required by the VCAA in a July 2008 letter.  VA has done 
everything reasonably possible to assist the appellant with 
respect to his claim for benefits, such as obtaining all 
pertinent medical records.  Consequently, the duties to 
notify and assist have been met.

Payment or reimbursement for emergency services for non 
service-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 
1008.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106- 177.  
The provisions of the Act became effective as of May 29, 
2000.  To be eligible for reimbursement under this authority 
the appellant has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely transferred to a VA or 
other Federal facility; (e) At the time the emergency 
treatment was furnished, the Veteran was enrolled in the VA 
health care system and had received medical services under 
authority of 38 U.S.C. Chapter 17 within the 24-month period 
preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and the 
Veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the Veteran's liability 
to the provider;

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of Veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002 (2009).

These criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 
334 (June 1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met).

The Board notes that the provisions of 38 U.S.C.A. § 1725 
reflect a legislative change in that statute, effective 
October 10, 2008.  Specifically, the change of interest is 
that the word "shall" in the first sentence, replaced the 
word "may."  This made the payment or reimbursement by VA of 
treatment non-discretionary, if the Veteran satisfied the 
requirements for such payment.  That is, under the version of 
§ 1725 in effect prior to October 10, 2008, payment of such 
medical expenses was not mandatory even if all conditions for 
the payment were met.  Under both versions, the conditions 
set out in the remainder of the statute must be met in order 
for VA to make payment or reimbursement.
Under both the former and revised versions of § 1725, the 
definition of the term "emergency treatment" was and is 
defined as medical services furnished, in the judgment of the 
Secretary, (1) when Department or other Federal facilities 
are not feasibly available and an attempt to use them 
beforehand would not be reasonable; (2) when such services 
are rendered in a medical emergency of such nature that a 
prudent layperson reasonably expects that delay in seeking 
immediate medical attention would be hazardous to life or 
health; and (3) until such time as the Veteran can be 
transferred safely to a Department facility.  38 U.S.C.A. § 
1725(f)(1)(B).

A revision was made to § 1725 as to how long emergency 
treatment continued, once the definition of "emergency 
treatment" was met.  Under the former version, treatment is 
considered emergent until the Veteran is transferred safely 
to a Department facility or other Federal facility and such 
facility is capable of accepting such transfer.  Under the 
revised version, "emergency treatment" is continued until 
such time as the Veteran can be transferred safely to a 
Department facility or other Federal facility and such 
facility is capable of accepting such transfer; or (ii) such 
time as a Department facility or other Federal facility 
accepts such transfer if--(I) at the time the Veteran could 
have been transferred safely to a Department facility or 
other Federal facility, no Department facility or other 
Federal facility agreed to accept such transfer; and (II) the 
non-Department facility in which such medical care or 
services was furnished made and documented reasonable 
attempts to transfer the Veteran to a Department facility or 
other Federal facility.

The regulations do not require that a Veteran's treatment 
actually be proven emergent from a purely medical standpoint 
in order to qualify for payment or reimbursement.  Rather, it 
need be demonstrated only that the initial evaluation and 
treatment was for a condition of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health, that is, placing the health of the 
individual in serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily organ or 
part.  38 C.F.R. § 17.1002(b); see also, Swinney v. Shinseki, 
No. 08-0531 (U.S. Vet. App. Oct. 7, 2009).



Analysis

By way of history, on August 8, 2007, the Veteran presented 
to Bayfront Medical Center with a chief complaint of 
shortness of breath.  Clinical impression was acute dyspnea, 
congestive heart failure, renal insufficiency, and 
hypotension.  

On August 9, 2007, the Veteran had a cardiology consultation.  
Assessment was ischemic cardiomyopathy; status post automatic 
implantable cardioverter-defibrillator/pacer; cardio-renal 
syndrome; marked obesity; presumed chronic kidney disease; 
chronic obstructive pulmonary disease; and presumed 
pneumonitis.  The physician noted that the Veteran's outlook 
was guarded based on his co-morbidities.  

Also on August 9, 2007, the Veteran underwent a pulmonary 
consultation.  The physician stated that the Veteran was 
critically ill with hypertension, leukocytosis with left 
shift; anemia (could be acute or chronic); dyspnea; 
congestive heart failure; history of hypertension; renal 
insufficiency; hyponatremia; morbid obesity; obesity; 
hypoventilation syndrome, and possible obstructive sleep 
apnea.  Medication was prescribed, and studies were ordered. 

An August 9, 2007, note from the VA Fee Basis Section 
reflects that the medical record was received and reviewed.  

A note dated on August 10, 2007 shows that a VA employee 
called Bayfront Medical Center and "Christie" stated that 
she does not have an order to transfer the Veteran to Bay 
Pines VA Medical Center.  The VA employee then indicated that 
the referral was closed unless Bayfront contacts VA to pursue 
a transfer.  

On August 10, 2007, the Veteran underwent a consultation with 
an infectious disease specialist at Bayfront Medical Center.  
Penicillin was prescribed for cellulitis.  

On August 11, 2007, the Veteran underwent a consultation with 
a gastroenterologist at Bayfront Medical Center.  A blood 
transfusion, among other things was recommended.  On the same 
day, the Veteran also underwent an oncology consultation.  He 
was found to have severe iron deficiency anemia.  It was 
noted that the Veteran should undergo a "GI" evaluation 
when stable.

On August 12, 2007, the Veteran underwent fiberoptic 
intubation due to respiratory failure.  It was noted that the 
Veteran was rather lethargic and unarousable.

Additional consultations with the infectious disease 
specialist were conducted due to leucocytosis, diarrhea, and 
colitis, and "? penicillin-related renal failure."  

On August 29, 2007, the Veteran's prognosis was extremely 
poor to terminal.  Discharge diagnoses were respiratory 
failure secondary to severe chronic obstructive pulmonary 
disease exacerbation; aspiration pneumonia; clostridium 
difficile colitis; renal failure; anemia; severe congestive 
heart failure; atrial fibrillation; methicillin resistant 
staphylococcus aureus, ventilator dependent respiratory 
failure; and diabetes.  The Veteran ultimately died.

The appellant (the cardiology group) who treated the Veteran 
at Bayfront Medical Center submitted a claim for 
reimbursement.  The appellant is not eligible for 
reimbursement under 38 U.S.C.A. § 1728 for the emergency 
treatment provided (38 U.S.C.A. § 1728 authorizes VA payment 
or reimbursement for emergency treatment to a limited group 
of Veterans, primarily those who receive emergency treatment 
for a service-connected disability).  See 38 C.F.R. § 17.1002 
(2009).  The record shows that the Veteran had no adjudicated 
service connected disability.  

Thus, the claim was adjudicated under the Veterans Millennium 
Health Care and Benefits Act.  38 U.S.C.A. §1725 (West 2002), 
and the VAMC determined the date of stabilization to be 
August 9, 2007, and therefore the claim was approved through 
that date.  However, the VAMC did not approve reimbursement 
of the medical care provided from August 10, 2007, to August 
29, 2007.

The appellant contends that the Veteran was not stable at 
Bayfront Medical Center from August 10, 2007, to August 29, 
2007, and therefore a transfer to a VA facility was not 
feasible.  

In May 2008, the claim was medically reviewed and the 
reviewer observed that the Veteran was admitted locally and a 
request was made to transfer the Veteran, but when VA called 
Bayfront Medical Center on August 10, 2007, it was told that 
there was no order to transfer the Veteran.  The reviewer 
noted that the Veteran was accepted for an approximate 7 mile 
transfer to VA, and stated that while he was critically ill, 
he was not unstable for a transfer to VA's intensive care 
unit with a blood pressure of 99/42 and a pulse rate of 102 
beats per minute on a dopamine drip.  The reviewer 
recommended that reimbursement or payment beyond August 9, 
2007, not be authorized.  The Chief Medical Officer approved 
the reviewer's recommendation.  

On review, the Board finds that the criteria for payment or 
reimbursement of unauthorized, non-VA medical expenses 
incurred from August 10, 2007, to August 29, 2007, have not 
been met.  The appellant has argued that the Veteran had not 
stabilized and deteriorated during the course of his 
treatment.  It was pointed out that on August 12, the Veteran 
was lethargic and unarousable prior to an intubation 
procedure.  It was indicated that a treating physician had 
told the billing specialist that the Veteran was not stable, 
not improving and was not considered for transfer.  However, 
the VA opinion on this matter is more probative.  It 
addresses the Veteran's condition as of August 9 (the date of 
stabilization) and concluded that the Veteran's condition may 
have remained critical, but did not preclude a transfer.  The 
Veteran's status two or three days after stabilization is not 
as pertinent.  The fact that the treating doctor told the 
billing specialist that the Veteran had not stabilized is of 
little probative value.  Hearsay medical evidence, as 
transmitted by layperson, is of limited probative value.  The 
connection between what a physician said and layperson's 
account of what he purportedly said is simply too attenuated 
and inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  Furthermore, the 
record reflects that a VA facility was feasibly available and 
that an attempted transfer was not made only after VA 
contacted the hospital where the Veteran was admitted and 
that facility indicated that it did not have an order to 
transfer.  Based on the foregoing, the Board finds that a 
clear preponderance of the evidence is against the claim of 
entitlement to payment of the medical expenses associated 
with hospital treatment at Bayfront Medical Center from 
August 10, 2007, to August 29, 2007.  


ORDER

Payment or reimbursement of unauthorized medical expenses 
associated with non-VA hospital treatment provided from 
August 10, 2007, to August 29, 2007 is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


